Name: Commission Implementing Regulation (EU) NoÃ 1221/2013 of 29Ã November 2013 amending Implementing Regulation (EU) NoÃ 476/2013 fixing the quantitative limit for the exports of out-of-quota sugar until the end of the 2013/2014 marketing year and repealing Implementing Regulation (EU) NoÃ 968/2013
 Type: Implementing Regulation
 Subject Matter: tariff policy;  international trade;  marketing;  trade;  beverages and sugar
 Date Published: nan

 30.11.2013 EN Official Journal of the European Union L 320/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1221/2013 of 29 November 2013 amending Implementing Regulation (EU) No 476/2013 fixing the quantitative limit for the exports of out-of-quota sugar until the end of the 2013/2014 marketing year and repealing Implementing Regulation (EU) No 968/2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular point (d) of the first paragraph of Article 61 in conjunction with Article 4 thereof, Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) In accordance with point (d) of the first paragraph of Article 61 of Regulation (EC) No 1234/2007, the sugar and isoglucose produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences, are laid down by Regulation (EC) No 951/2006. (3) For the 2013/2014 marketing year it was initially estimated that fixing the quantitative limit at 650 000 tonnes, in white sugar equivalent, for out-of-quota sugar exports would correspond to the market demand. Such a limit was set by Commission Implementing Regulation (EU) No 476/2013 (3). However, according to most recent estimates, the production of out-of-quota sugar is expected to reach 3 600 000 tonnes. Additional market outlets for out-of-quota sugar should therefore be ensured. (4) Taking into account that the WTO ceiling for exports in the 2013/2014 marketing year has not been fully used, it is appropriate to increase the export quantitative limit of out-of-quota sugar by 700 000 tonnes, so as to provide additional business opportunities for the Union producers of sugar. In order that Union producers of out-of-quota sugar can exploit market opportunities on their export markets it is appropriate to make available the increased quantities as from 2 December 2013. (5) Implementing Regulation (EU) No 476/2013 should be amended accordingly. (6) To allow the lodging of applications for out-of-quota sugar export licences, the suspension of the lodging of applications provided for in Article 1(3) of Commission Implementing Regulation (EU) No 968/2013 (4) should be abolished. As Implementing Regulation (EU) No 968/2013 has exhausted its effects, it is appropriate to repeal it. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Implementing Regulation (EU) No 476/2013 is replaced by the following: 1. For the 2013/2014 marketing year, the quantitative limit referred to in point (d) of the first paragraph of Article 61 of Regulation (EC) NO 1234/2007 shall be 1 350 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. Article 2 Implementing Regulation (EU) No 968/2013 is repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 2 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) Commission Implementing Regulation (EU) No 476/2013 of 23 May 2013 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2013/14 marketing year (OJ L 138, 24.5.2013, p. 5). (4) Commission Implementing Regulation (EU) No 968/2013 of 9 October 2013 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar (OJ L 268, 10.10.2013, p. 12).